Order of disposi*392tion, Family Court, Bronx County (Alma Cordova, J.), entered on or about October 26, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and grand larceny in the fourth degree, and placed him with the Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determination regarding credibility. Appellant’s course of conduct before, during and after the robbery, including his interference with the victim’s son-in-law’s efforts to recover the stolen purse, supported the conclusion that he was a participant in the crime (see e.g. Matter of Donald J., 25 AD3d 381 [2006]). Concur—Andrias, J.E, Nardelli, Gonzalez, Sweeny and Catterson, JJ.